Title: Dubourg to the Commissioners, 18 June 1778
From: Dubourg, Jacques Barbeu
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       Paris 18e. juin 1778
      
      Persone ne reconnoit plus volontiers et ne rend plus de justice que moi a la profondeur de votre sagesse et a la superiorité de vos lumieres. Sans cela je vous avoue que je serois etonné que vous ayez refusé et refusiez de faire courir sur les Anglois avec votre pavilion tous ceux qui en ont le courage et la bonne volonté, qui en prennent tous les fraix et tous les risques sur eux, et qui se regardant ipso facto, comme Americains, se soumettent a toutes les loix de votre marine, concernant le partage même des prises faites sous votre pavilion. Il est vrai que comme des promesses vagues a cet egard ne suffisent pas, il y auroit des precautions a prendre pour que ceux qui les feroient ne pussent se dispenser de les tenir; et que cela ne pourroit meme etre fait solidement sans l’aveu du gouvernement dans les ports duquel se font les armamens, et ou se feroient egalement les plus part des retours. Mais je pense que tout cela ne seroit point difficile a applanir, et l’objet paroit assez important pour en valoir la peine. Je ne doute pas que l’on ne pût esperer du ier. coup de filet un benefice tres considerable; sans compter que pour se garanter des recidives, la Cour de Londres seroit obligée de prendre des precautions extraordinaires et tres dispendieuses, ou de restraindre beaucoup son commerce du Levant, qui est une de ses branches les plus lucratives; mais en attendant on leur auroit porté de grands coups, et on tourneroit contre eux tous les fonds qu’on leur auroit enlevés. Le principal auteur promoteur de cette entreprise est un ancient associé d’un certain Marquis Roux de Corse qui a fait beaucoup parler de lui par l’audace qu’il eut au commencement de la derniere guerre de la declarer a 1’Angle­terre en son propre et privé nom. Quant au Capitaine qui doit monter le ier. chebec, je pense que vous n’avez point de doute sur sa resolution et son intrepidité. Je ne crois pas qu’il y ait homme au monde plus propre à electriser une troupe de braves gens. J’ai l’honneur d’etre avec un respectueux devouement, Messieurs, Votre tres humble et tres obeissant serviteur
      
       Dubourg
      
     